[Cite as In re R.F., 2021-Ohio-3174.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

 IN THE MATTER OF:                                   CASE NO. 2021-L-048

 R.F., ABUSED AND
 DEPENDENT CHILD                                     Civil Appeal from the
                                                     Court of Common Pleas,
                                                     Juvenile Division


                                                     Trial Court No. 2019 AB 00700



                                           OPINION

                                    Decided: September 13, 2021
                                         Judgment: Affirmed


 Mandy J. Gwirtz, Mandy Gwirtz, LLC, 20050 Lakeshore Boulevard, Euclid, OH 44123
 (For Appellant).

 Christopher J. Boeman, Lake County Department of Job & Family Services, 177 Main
 Street, Painesville, OH 44077 (For Appellee).

 Pamela D. Kurt, Kurt Law Office, LLC, 4770 Beidler Road, Willoughby, OH 44094
 (Guardian ad Litem)


MATT LYNCH, J.

        {¶1}     Appellant, Nina Hein, appeals the grant of permanent custody of the minor

child, R.F. (dob 06/14/2019), to appellee, the Lake County Department of Job and Family

Services. For the following reasons, we affirm the judgment of the court below.

        {¶2}     Lake Job and Family Services initiated the present action on June 18, 2019,

four days after R.F.’s birth, by filing a complaint in the Lake County Court of Common
Pleas, Juvenile Division, alleging R.F. to be abused and dependent.            R.F. was

subsequently adjudicated to be abused and dependent as defined in R.C. 2151.031(D)

and R.C. 2151.04(C) respectively and placed in the temporary custody of Lake Job and

Family Services.

      {¶3}   On November 20, 2020, Lake Job and Family Services filed a Motion for

Permanent Custody. A hearing was held on March 19, 2021, and the trial court granted

the Motion. The court memorialized the proceedings as follows:

             Joy Biggs of the Lake County Department of Job and Family
             Services testified that she is an ongoing social worker assigned to
             the [R.F.] case. The child was assigned to her when he was born on
             June 14, 2019. Emergency temporary custody was granted to the
             Department on June 18, 2019. Nina Hein is the mother. Clifford
             Felden was alleged to be the child’s father.

             The child was exhibiting withdrawal symptoms from drugs upon birth.
             On June 19, 2019, a Magistrate held a 72 hour hearing. The
             Magistrate ordered temporary custody to the Department. An
             Amended Complaint was filed on June 21, 2019. The child’s name
             was changed from “Baby Boy Hein” to “[R.F.].”

             The [c]ase plan required mom to have drug and alcohol assessments
             and follow recommendations; abstain from using drugs and alcohol
             and sign all necessary releases. The mental health needs and
             housing needs of the child were to be met. The child was released
             from the hospital on June 25, 2019 to foster care. After genetic
             testing, Mr. Felden was determined not to be the father of [R.F.]. He
             was removed as a party to the case.

             On August 2, 2019, an Adjudication was held. [R.F.] was found to
             be abused and dependent. The sunset date was established as
             June 18, 2020. Mother did not see the child nor provide for the child
             from the day the child left the hospital until the day the case was no
             longer assigned to Ms. Biggs, which was September, 2019. Ms. Hein
             had a felony drug charge pending at the time. Ms. Hein filed for
             intervention in lieu of conviction before Judge Lucci. When she did
             not show up for her hearing on April 26, 2018, Judge Lucci issued a
             warrant for her arrest. On May 11, 2018, Ms. Hein [pled] guilty to
             Possession of Heroin, a felony of the 5th degree. On June 28, 2018,
                                           2

Case No. 2021-L-048
            Ms. Hein was sentenced to two (2) years of community control and
            a treatment plan. On November 27, 2018[,] an arrest warrant was
            issued for the arrest of Nina Hein for probation violations, new
            charges and a urine test that came back positive for heroin.

            On December 6, 2018, an Amended Judgment Entry was filed giving
            Ms. Hein another chance. On January 11, 2019, Judge Lucci
            revoked Ms. Hein [sic] for violating the terms of her probation for
            testing positive for heroin. The State also supplemented its motion
            because there was another positive heroin test. Thereafter, on
            February 1, 2019, Judge Lucci set no bond for Ms. Hein. On March
            11, 2019, Ms. Hein [pled] guilty to violating probation. She received
            two (2) additional years of probation, treatment at Hitchcock House
            for a minimum of four (4) months, attend a minimum of three (3) AA
            meetings per week. Another probation violation was filed on April
            22, 2019[,] because Ms. Hein left Hitchcock House against the
            advice of the treatment center. In May, 2019, Ms. Hein asked that
            her bond be reinstated because she was in a different treatment
            center and she was thirty-six (36) weeks pregnant. The motion was
            denied on December 30, 2019. A warrant was issued for the arrest
            of Ms. Hein. Ms. Hein was arrested on the warrant on October 29,
            2020. In November, 2020, a violation of probation was filed for Ms.
            Hein testing positive for cocaine and marijuana. On December 29,
            2020, Nina pled guilty. Ms. Hein’s probation was extended, she was
            ordered to the jail treatment program, to go to NEOCAP, serve sixty
            (60) additional days in jail with the jail transitional program.

            The maternal grandmother had visitation in the matter mainly to allow
            sibling visitation. Maternal grandmother has not filed for custody or
            visitation in this case as it relates to [R.F.].

            Stacy DeLeone, the ongoing social worker on [R.F.’s] case, testified
            that she began as the caseworker in August, 2019. [R.F.’s] date of
            birth is June 14, 2019. Maternal Grandmother, Nancy Stock, had
            custody of [R.F.’s] sister, [A.C.], date of birth: December 11, 2015. A
            referral was received that Maternal Grandmother’s home conditions
            were unsanitary. Ms. DeLeone and a police officer went to
            Grandmother’s home. There was an overwhelming smell of urine,
            piles of trash, dirty dishes, animal cages, [and] animal feces all over
            the floor of Grandmother’s home. The police officer pointed out that
            the animals all looked sick. There was no place to sit. Grandmother
            had to clear the way to see [A.C.’s] room. From the amount of stuff
            in [A.C.’s] room it would not be possible to get into it. The witness
            believed it to be a fire hazard. They went outside to talk. Ms.
            DeLeone looked at [A.C.] and saw something moving in her hair.
                                           3

Case No. 2021-L-048
            She found lice and other bugs in her hair. Ms. DeLeone testified that
            it was the worse [sic] bug infestation she had ever seen.

            On August 21, 2019, the Department asked for emergency
            temporary custody [of A.C.].         Ms. DeLeone testified that
            Grandmother’s home was not an appropriate place for a child or
            infant to go.      Emergency temporary custody was granted.
            Temporary custody was continued to the Department after the 72
            hour hearing. The Department did not know where Mother was. Ms.
            DeLeone called the Hitchcock Treatment Center. Mother was not
            there. Ms. Stock did not come to the 72 hour hearing on [A.C.]. Ms.
            Hein also did not come to that hearing.

            Ms. DeLeone took both [A.C.] and [R.F.’s] case onto her caseload by
            September, 2019. After Mr. Felden was determined not to be [R.F.’s]
            father, he has had no contact with the child or the Department. Mom
            was/is not doing any work on the case plan filed in [A.C.] or [R.F.’s]
            cases. Mom failed to appear at the July 31, 2020 hearing on the
            Motion to Extend Temporary Custody. Ms. DeLeone testified that
            Ms. Hein was missing, has had no contact with the Department, [and]
            has * * * not had visitation with either [A.C.] or [R.F.]. Ms. DeLeone
            first saw Ms. Hein in January, 2021 at the Lake County Jail.

            Ms. Stock had case plan goals of having a mental health assessment
            and follow all of the recommendations and to provide stable housing.
            Ms. Stock is not case plan compliant. [R.F.] and [A.C.] are still in the
            temporary custody of the Department. The Department cannot
            reunify the children with Nina Hein because she has been missing
            and she has not been case plan compliant.

            Reunification is not possible with Ms. Stock because * * * the home
            conditions were so deplorable and then she was homeless, then she
            provided an address on Gillette Street in Painesville, Ohio.

            Mother has had no contact with the children since June, 2019. She
            has not provided any other type of support. Ms. Stock was having
            weekly visitation with [A.C.] and a few times per month with [R.F.].
            After COVID, they did zoom visits. Ms. Stock would miss visits and
            Court hearings because of illness.

            The Department looked toward relatives for placement. Six (6)
            people on the maternal side were reached out to for placement. No
            one responded. Discussions were had with Maternal Grandmother
                                           4

Case No. 2021-L-048
            about other relatives. Grandmother said Raytrisha Weatherless, a
            close family friend, would help. The Department did a home study
            and it was not approved. Ms. DeLeone looked to find the father of
            [R.F.] via Facebook through the Posey Facebook page and through
            the Salvation Army where an alleged father allegedly worked and
            they checked the putative father registry.

            ***

            Michelle Rydzinski testified that [R.F.] is her foster son. She is a
            certified foster parent in the State of Ohio. Ms. Rydzinski testified
            that [R.F.] was placed with her on June 24, 2019. [R.F.] has been
            with her ever since. She, her daughter, and [R.F.] live in the home.
            Her daughter is six (6) years old. [R.F.] is twenty-one (21) months
            old. Ms. Rydzinski is a foster to adopt foster home. She would adopt
            [R.F.]. As long as it is a safe and sober environment, she would allow
            contact after adoption. Ms. Rydzinski testified that no family member
            has supplied any support or gifts to her for [R.F.].

            Nina Hein testified she has been at NEOCAP for the last three (3)
            weeks. She has three (3) children. [R.F.], [A.C.], and [D.V.]. She
            has been at Hitchcock House, Stepping Stones and Moms to Be. *
            * * She testified that her criminal attorney at the Public Defender’s
            Office and TJ, the social worker at the Public Defender’s Office[,]
            knew where she was and were helping her.

            Nina testified that she no longer qualified for the Moms to Be program
            so she went to California. Someone paid for her flight. Her boss was
            violent and controlling. She doesn’t feel that she abandoned her
            children because this was not of her free will. At NEOCAP they have
            one-on-one therapy with a counselor and a case manager[,] group
            therapy and mental health assessments.

            Nina testified that she is going to live at 1740 Mentor Avenue,
            Painesville, Ohio, when she gets out of NEOCAP. Her dog is staying
            there and someone takes care of the dog. She only has to pay $300
            per month. Ms. Hein is 30 years old. She was on methadone from
            2014 to 2019, roughly five (5) years.

            Ms. Hein testified that she was a bartender at The Executive’s Den.
            A man gave her money to go to California. Ms. Hein testified that
            while in California, she was forced to engage in sexual activity for
            money that she did not receive. She testified that she could not
                                          5

Case No. 2021-L-048
              communicate with anyone “in the world”. She testified that the place
              where she lived was close to a military base and the military was
              somehow involved in the sex trafficking.

              The Guardian ad Litem submitted her pre-hearing report and
              recommendation regarding permanent custody, on February 9,
              2021, pursuant to law.

              The Court, having previously adjudicated [R.F.], date of birth: June
              14, 2019 to be an abused and dependent child, finds that reasonable
              efforts have been made to avoid continued removal of the child;
              however, to be in the parents’ home would be contrary to his best
              interest. Neither mother or father are able to care for the child, nor
              will they be able to do so within a reasonable period of time.

              Based upon the testimony and evidence presented and the
              recommendation of the Guardian ad Litem, the Court further finds,
              by clear and convincing evidence, that it is in the best interest of
              [R.F.] * * * that permanent custody be granted to the Lake County
              Department of Job and Family Services. Therefore, the Court finds
              the Lake County Department of Job and Family Services’ Motion for
              Permanent Custody file[d] November 20, 2020, to be well taken and
              granted.

       {¶4}   On April 16, 2021, Hein filed a Notice of Appeal. On appeal, she raises the

following assignments of error:

       {¶5}   “[1.] The trial court erred by granting permanent custody of R.F. to the Lake

County Department of Jobs and Family Services contrary to the manifest weight of the

evidence.”

       {¶6}   “[2.] The trial court erred when it denied the joint motion to continue the

permanent custody trial in violation of the appellant’s right to due process.”

       {¶7}   The trial court may grant a motion for permanent custody “if the court

determines * * *, by clear and convincing evidence, that it is in the best interest of the child

to grant permanent custody of the child to the agency that filed the motion for permanent

                                               6

Case No. 2021-L-048
custody” and “the child is abandoned” or “[t]he child has been in the temporary custody

of one or more public children services agencies * * * for twelve or more months of a

consecutive twenty-two-month period.” R.C. 2151.414(B)(1)(b) and (d).

       {¶8}   Clear and convincing evidence is “that measure or degree of proof which is

more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” (Citation omitted.) In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, 895

N.E.2d 809, ¶ 42.

       {¶9}   Under the first assignment of error, Hein argues that the trial court’s best

interest determination is not supported by the weight of the evidence “because a legally

secure permanent placement for R.F. could have been achieved without a grant of

custody to [the Department].”      Appellant’s brief at 3; R.C. 2151.414(D)(1)(d) (“[i]n

determining the best interest of a child * * * the court shall consider all relevant factors,

including * * * [t]he child’s need for a legally secure permanent placement and whether

that type of placement can be achieved without a grant of permanent custody to the

agency”).

       {¶10} Hein claims that she was in a position to be considered for reunification: she

was participating in NEOCAP and counseling; she was being treated for her mental health

issues; and she had housing suitable for R.F. The record does not support Hein’s claims.

At the time of the hearing, Hein was still serving her sentence for violating her community

control and had only been in the NEOCAP program for three weeks. There was no fixed

date for her completion of the program although a period of six months is typical.


                                             7

Case No. 2021-L-048
Moreover, as observed by the trial court, upon completion of NEOCAP, Hein was ordered

“to serve an additional sixty (60) days in the Lake County Jail and * * * participate in the

Transitional Day Reporting Program.” The housing she claimed to have available had

not been verified, inspected, or approved by Lake Job and Family Services. According

to her own testimony, the housing was a two-bedroom trailer being held through “a circle

of friends” and paid for with “corona stimulus income.”

       {¶11} Hein also claims that Lake Job and Family Services did not make

reasonable efforts to reunify the family prior to the termination of parental rights. In re

C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 4. Specifically, Lake Job

and Family Services did not attempt reunification with the maternal grandmother (Stock)

and made only minimal efforts to locate the biological father. Again, these claims are not

supported by the record. Stock had custody temporarily of R.F.’s sibling, A.C., but lost

custody because of unsuitable housing conditions. There was no evidence at the hearing

suggesting that A.C. could or would be returned to Stock’s custody. Moreover, there was

testimony at the hearing that, although Stock was represented by counsel in the

proceedings involving A.C., she never moved the court for custody of or visitation with

R.F. or otherwise to be made a party in R.F.’s case. With respect to the potential

biological father, DeBrosse, DeLeone testified that she had posted three messages to his

Facebook page requesting that he contact Job and Family Services but received no

response. She made efforts to locate DeBrosse physically through his employment, his

mother, and the child support agency but without success. DeLeone testified that she

also googled DeBrosse without result. Hein testified to the contrary that she was able to

locate DeBrosse by googling and that he has a criminal record. No physical address for


                                             8

Case No. 2021-L-048
DeBrosse, however, was provided to Job and Family Services or the court. Hein also

testified that DeBrosse “is aware of” R.F. We find that Job and Family Services’ efforts

were reasonable and that any fault for R.F. not being placed with Stock or DeBrosse lies

with Stock and DeBrosse. Stock has not requested custody of R.F. and has been

determined by Job and Family Services not to be a suitable option for placement.

DeBrosse is aware of R.F. and has been contacted by Job and Family Services but has

not responded.

       {¶12} Assuming, arguendo, that Hein has made substantive progress towards

being able to effectively parent R.F. and that there was more that Lake Job and Family

Services could have reasonably done to place R.F. with family, such considerations are

outweighed in the analysis of R.F.’s best interests by the fact of Hein’s abandonment of

R.F.   R.C. 2151.414(D)(1)(e), (E)(4) (“[t]he parent has demonstrated a lack of

commitment toward the child by failing to regularly support, visit, or communicate with the

child when able to do so”), and (E)(10) (“[t]he parent has abandoned the child”). The

evidence is uncontroverted that from the date of R.F.’s release from the hospital (June 24

or 25, 2019) until the date of the permanent custody hearing (March 19, 2021) Hein had

no contact with R.F. While there were circumstances which, at times, may have made it

impossible for her to contact or otherwise support R.F., they do not justify the complete

absence of all contact or support during this twenty-one-month period.

       {¶13} The first assignment of error is without merit.

       {¶14} Under the second assignment of error, Hein argues the trial court erred by

overruling the joint request for a continuance of the permanent custody hearing due to

the maternal grandmother’s hospitalization.


                                              9

Case No. 2021-L-048
       {¶15} “Continuances shall be granted only when imperative to secure fair

treatment for the parties.” Juv.R. 23. “The grant or denial of a continuance is a matter

that is entrusted to the broad, sound discretion of the trial judge.” State v. Unger, 67 Ohio

St.2d 65, 423 N.E.2d 1078 (1981), syllabus. “Weighed against any potential prejudice to

a defendant are concerns such as a court’s right to control its own docket and the public’s

interest in the prompt and efficient dispatch of justice.” Id. at 67. Additional factors to

consider include: “the length of the delay requested, prior continuances, inconvenience,

the reasons for the delay, whether the defendant contributed to the delay, and other

relevant factors.” State v. Landrum, 53 Ohio St.3d 107, 115, 559 N.E.2d 710 (1990).

       {¶16} On March 18, 2021, the day before the joint permanent custody hearing for

R.F. and A.C., Stock filed in both cases a written motion to continue the hearing on the

grounds that she “has been admitted to Tri-Point for complications with her illness and is

not expected to be released in time for the Trial.” Prior to the commencement of the

hearing, counsel for Hein joined Stock’s motion and argued that Stock was an “integral

part” and a “witness to the issues” in R.F.’s case. The trial court granted the continuance

with respect to A.C.’s case but denied the continuance with respect to R.F.’s case.

       {¶17} The trial court stated as cause for denying the continuance that Stock was

not a party to R.F.’s case. The court also complained that it had “little information”

regarding Stock’s illness and, therefore, the length of the continuance was indeterminate.

As Hein was still in custody, arrangements were and would be necessary for her

conveyance to the hearing. The hearing had been twice continued already: once on

motion by Hein’s attorney on the grounds that she was in quarantine and another time on

motion by Stock on the grounds that she had a doctor’s appointment. The “sunset date”


                                             10

Case No. 2021-L-048
of June 18, 2021, i.e., the date on which the grant of temporary custody to Lake Job and

Family Services would expire, was a month away. R.C. 2151.353(G) (“the court shall not

order an existing temporary custody order to continue beyond two years after the date on

which the complaint was filed”). We note, further, that no proffer as to what Stock’s

testimony would be was made. The facts that A.C. had been removed from Stock’s

custody, Stock had not attended R.F.’s 72 hour and adjudicatory hearings, and she had

not moved to intervene in R.F.’s case were not in dispute. Considering all relevant factors,

we find no abuse of discretion.

       {¶18} For the foregoing reasons, the grant of permanent custody of R.F. to Lake

Job and Family Services is affirmed. Costs to be taxed against the appellant.




CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            11

Case No. 2021-L-048